Cite as: 598 U. S. ____ (2022)             1

                     JACKSON, J., dissenting

SUPREME COURT OF THE UNITED STATES
        DAVEL CHINN v. TIM SHOOP, WARDEN
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
             No. 22–5058. Decided November 7, 2022

  The petition for a writ of certiorari is denied.
  JUSTICE JACKSON, with whom JUSTICE SOTOMAYOR joins,
dissenting from the denial of certiorari.
  This is a capital case involving a violation of Brady v.
Maryland, 373 U. S. 83 (1963). There is no dispute that,
during the capital trial of petitioner Davel Chinn, the State
suppressed exculpatory evidence indicating that the State’s
key witness, Marvin Washington, had an intellectual disa-
bility that may have affected Washington’s ability to re-
member, perceive fact from fiction, and testify accurately.
When affirming on direct appeal, the Ohio Supreme Court
said “[i]f the jury accepted Washington’s testimony, the jury
was certain to convict [Chinn], but if the jury did not believe
Washington, it was certain to acquit [Chinn] of all charges.”
State v. Chinn, 85 Ohio St. 3d 548, 561, 709 N. E. 2d 1166,
1178 (1999). Similarly, the Ohio Court of Appeals said that
Washington was the “key” and “main” witness against
Chinn. State v. Chinn, 2001–Ohio–1550, 2001 WL 788402,
*2, *8 (July 13, 2001). Yet, when confronted during state
postconviction proceedings with the State’s suppression of
evidence that would have substantially impeached this key
witness, the Ohio courts suddenly concluded that evidence
was not “material” enough to have affected the trial.
  I write to emphasize the relatively low burden that is
“materiality” for purposes of Brady and Strickland v. Wash-
ington, 466 U. S. 668 (1984). To prove prejudice under both
Brady and Strickland, a defendant must show “a reasona-
ble probability” of a different outcome. United States v.
2                      CHINN v. SHOOP

                     JACKSON, J., dissenting

Dominguez Benitez, 542 U. S. 74, 82 (2004); United States
v. Bagley, 473 U. S. 667, 682 (1985) (opinion of Blackmun,
J.). We have repeatedly said that the “reasonable probabil-
ity” standard is not the same as the “more likely than not”
or “preponderance of the evidence” standard; it is a qualita-
tively lesser standard. Kyles v. Whitley, 514 U. S. 419, 434
(1995) (collecting cases); see also Dominguez Benitez, 542
U. S., at 83, n. 9; Strickler v. Greene, 527 U. S. 263, 298
(1999) (Souter, J., concurring in part and dissenting in
part). In fact, it is “contrary to” our precedent to equate the
“ ‘reasonable probability’ ” materiality standard with the
more-likely-than-not standard. Williams v. Taylor, 529
U. S. 362, 405–406 (2000).
    The Sixth Circuit did not appropriately apply the materi-
ality standard. Although the Sixth Circuit purported to rec-
ognize that the two standards were different, it simultane-
ously claimed that “ ‘reasonable probability’ for Brady’s
purposes is effectively the same as a more-probable-than-not
standard.” Chinn v. Warden, 24 F. 4th 1096, 1103 (2022)
(emphasis added). It further said that “[t]he Brady ques-
tion now” before the court was “whether it is more probable
than not that the withheld evidence would have created a
different result.” Ibid. That reasoning violated the spirit,
if not the letter, of our many cases holding that the two
standards are not the same and that “reasonable probabil-
ity” is a lower standard. Indeed, it is unclear why Strick-
land would have spent the time it did considering but re-
jecting the “more likely than not” standard in favor of the
“reasonable probability” standard for prejudice, 466 U. S.,
at 693–694, if courts could treat them as “effectively the
same,” 24 F. 4th, at 1103.
    Because Chinn’s life is on the line, and given the substan-
tial likelihood that the suppressed records would have
changed the outcome at trial based on the Ohio courts’ own
representations, see Harrington v. Richter, 562 U. S. 86,
112 (2011), I would summarily reverse to ensure that the
Sixth Circuit conducts its materiality analysis under the
proper standard.